Citation Nr: 0740863	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  00-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for depression, a sleep 
disorder, lack of drive, outbursts of rage, sensitivity to 
light, impaired sight, impaired hearing, a skin condition, 
respiratory problems, acute abdominal pain, fatigue, 
nervousness, birth defects, and numbness in the fingers in 
toes, to include as due to exposure to herbicides.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to a service-connected 
disability (TDIU).

3.  Entitlement to an increased disability evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Jackson, Mississippi, that denied the benefits sought 
on appeal.  

In December 2002 the veteran's claims for PTSD and TDIU were 
before the Board and were remanded in order to afford the 
veteran an opportunity for a hearing.  The hearing was not 
ultimately held for reasons related to the veteran's 
incarceration.  In November 2003 the appeal was returned to 
the Board, and the claims for PTSD and TDIU were remanded in 
order to allow the RO to consider new and pertinent evidence 
received by the Board that was not accompanied by a waiver 
from the veteran.  The Board further denied entitlement to a 
temporary total rating due to hospitalization, and this 
decision was unappealed.  Following the accomplishment of the 
development ordered in November 2003, in September 2004 the 
matter was returned to the Board, and the Board denied both 
the veteran's increased rating claim for PTSD and his claim 
for TDIU.  The Board's September 2004 decision was then 
appealed to the Court of Appeals for Veterans Claims (CAVC).  
In May 2007, the CAVC vacated the Board's September 2004 
decision and remanded the matter back to the Board.  The 
matter has now once again arrived before the Board and the 
claims for PTSD and TDIU are ready for appellate disposition.

During the lengthy pendancy of this appeal, the veteran has 
also submitted claims of entitlement to service connection 
for depression, a sleep disorder, lack of drive, outbursts of 
rage, sensitivity to light, impaired sight, impaired hearing, 
a skin condition, respiratory problems, acute abdominal pain, 
fatigue, nervousness, birth defects, and numbness in the 
fingers in toes, to include as due to exposure to herbicides.  
Those claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

During the pendancy of the appeals before the Board, the 
veteran sought entitlement to waiver of recovery of 
compensation overpayment in the amount of $18,078.81.  The 
records before the Board reflects that the veteran has 
disagreed with a determination which denied that waiver.  The 
claims file does not reflect the status of this claim, such 
as whether the RO has issued a statement of the case (SOC) or 
whether the veteran perfected a timely substantive appeal.  
However, in March 2005 the veteran's brother submitted 
additional evidence pertinent to the overpayment issue to the 
Board.  The additional evidence is not pertinent to the 
veteran's PTSD and TDIU claims, the only claims being 
presently adjudicated.  This evidence is REFERRED to the RO 
for review in conjunction with the veteran's overpayment 
claim, if that claim is still pending.  The RO should take 
any necessary action.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by total occupational 
and social impairment, due to such symptoms as a gross 
impairment in thought processes and communication, 
hallucinations, grossly inappropriate behavior, a persistent 
danger of the veteran hurting himself or others, and an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).

2.  The veteran has been awarded a 100 percent disability 
rating for PTSD.

3.  The grant of a 100 percent evaluation for the veteran's 
service-connected PTSD renders moot the claim for entitlement 
to TDIU.




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2007).

2. The issue of entitlement to TDIU is moot.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Without deciding whether 
the notice and assistance requirements have been satisfied in 
the present case, the veteran can not be prejudiced by this 
decision since it represents a complete grant of the benefit 
sought on appeal.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  

I. Increased Rating for PTSD

The veteran has disagreed with the 50 percent disability 
rating currently assigned for his service-connected PTSD, and 
seeks an increased rating.  The veteran was initially awarded 
service connection for his PTSD and assigned a 50 percent 
rating in an unappealed rating decision of July 1998.  As 
such, while the veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).
  
Under Diagnostic Code 9411, 70 and 100 percent ratings are 
warranted when the following is shown:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 50 percent 
evaluation assigned to the veteran's disability, the 
veteran's Global Assessment of Functioning scores will be 
discussed.  A GAF score of 41 to 50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51 to 60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id.  A GAF score is 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

As noted previously, in May 2007 the CAVC vacated the Board's 
September 2004 decision and remanded the matter.  In short 
summary, the reason for this was the Board's error in 
concluding that the appellant's non-service connected 
substance abuse contributed to his symptomatology while also 
determining that the substance abuse was not related to PTSD.  
The CAVC determined that this finding of the Board was not 
supported by the record.  The CAVC further found that the 
Board erred in denying entitlement to a higher rating for 
PTSD on the basis that the evidence did not "'support the 
existence of most of the typical indicators of PTSD symptoms 
corresponding to a 70 percent rating . . . ,'" finding that 
the Board is not required to find the "'presence of all, 
most, or even some, of the enumerated symptoms provided in 
the rating criteria'" (citing Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Upon review of the record and the May 2007 Memorandum Opinion 
of the CAVC, the Board finds that the veteran's current level 
of functioning warrants a 100 percent rating.  At the outset, 
the Board finds that the reasonable doubt as to whether some 
of the veteran's symptomatology is more attributable to his 
PTSD or to his nonservice-connected substance abuse problem 
must be decided in the veteran's favor.  

There are two medical opinions in this regard in the claims 
file.  At a January 2001 VA examination, the examiner 
determined that the veteran's "substance abuse is not a 
direct consequence of his post traumatic stress disorder."  
The examiner further made a diagnosis of antisocial 
personality disorder and attributed a variety of the 
veteran's social functioning problems to this disorder.  
However, a February 2000 VA examiner determined that, 
"[b]ecause of no significant period of abstinence except 
when he was hospitalized, it is not possible to exactly 
assess the relative contributions of problems 1 [chronic 
substance dependence] and 2 [post traumatic stress 
disorder]," indicating that the symptoms manifested by the 
veteran's PTSD and those resulting from his substance abuse 
are not distinguishable.  

Neither examination report appears more probative than the 
other.  Each was prepared upon review of the claims file.  
Each took a detailed social, family, medical history.  Each 
conducted a mental status examination and made findings in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126.  Each provided an 
explanation and rationale for the conclusions reached.  As 
such, the evidence as to whether the veteran's behaviors and 
symptomatology is more attributable to his PTSD or his 
substance abuse problem is in equipoise, and reasonable doubt 
must be construed in favor of the veteran.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)

Given this finding, the symptomatology contemplated for a 100 
percent rating is established by the evidence.  There are a 
number of behaviors the veteran exhibits that illustrate a 
gross impairment in thought processes, grossly inappropriate 
behavior, and a persistent danger of the veteran hurting 
himself or others.  

The veteran's homicidal and suicidal tendencies have been 
noted on a number of occasions.  In a March 2002 Wackenhut 
Corrections Corporation (WCC) record, a history of two 
suicide attempts by hanging were noted.  In a separate 
treatment record from the WCC facility from March 2002, the 
examiner noted that in September 2001 the veteran planned to 
kill himself, his girlfriend, and his baby with a straight 
razor.  The examiner who conducted January 2001 VA 
examination found that, while the veteran had no current plan 
for suicide, he "endorsed ongoing suicidal ideation."  

An October 2000 treatment note reflects that the veteran's 
son called and spoke with the veteran's VA doctor because he 
was "fearful of what his father might do" because he had 
revoked his father's bond.  The physician encouraged the son 
to protect himself.  In treatment notes from a September 2000 
to October 2000 hospitalization, the veteran reported he had 
considered killing his stepdaughter and her two-and-a-half 
year-old daughter, who lived with him.  He reported he 
"kicked his stepdaughter out of the house," doing so by 
pulling her by the hair.  He also stated he had considered 
suicide the day before and had placed a knife to his throat, 
and had homicidal ideation toward his wife. 

The veteran's trouble with the law has also been documented.  
The March 2002 note from the Wackenhut Correctional facility 
indicates he was convicted of sexual battery, and had earlier 
charges of burglary and felony mischief.  The veteran told 
the examiner who conducted January 2001 VA examination that 
he had been arrested "fifty or sixty times mostly for 
fighting," and that in addition to the sexual battery 
charge, he had been charged with marijuana possession and 
possession of a firearm, and had a felony conviction in the 
past.  A newspaper clipping from September 2000 indicates the 
veteran's sexual battery charge involved his 16 year-old 
stepdaughter.  The examiner who conducted February 2000 VA 
examination noted the veteran had apparently fathered a child 
with his stepdaughter.  The examiner also noted that the 
veteran was arrested in 1995 for shooting his brother-in-law.  
On another occasion, he drove over two cars when he became 
angry, incurring a $17,000 fine.  He also reported that he 
had been convicted for receiving stolen property and for 
running over a police officer's car.

In addition to the veteran's gross impairment in thought 
processes, grossly inappropriate behavior, and persistent 
danger of the veteran hurting himself and others described 
above, there is also evidence of auditory hallucinations, as 
a February 2002 assessment at the WCC facility indicates the 
veteran sometimes hears things that other people do not hear.  
As explanation, in a blank entitled "specify," the word 
"Vietnam" is written.  There is also evidence of an 
intermittent inability to maintain basic cleanliness as the 
January 2001 VA examiner noted the veteran was 
"disheveled," and the February 2000 VA examiner noted he 
was "grubby."  The February 2000 examiner made a finding 
that the veteran has "difficulty in taking care of 
himself."  As further evidence of the veteran's general 
total social impairment, the record shows the veteran has 
been married four times and as of the January 2001 VA 
examination, was separated from his last wife and had no 
friends.

In addition to these behaviors, which primarily speak to the 
veteran's total social impairment, there is also evidence of 
the veteran's total occupational impairment.  The veteran has 
been incarcerated since August 2001 due to his sexual battery 
conviction and has not been employed.  Prior to this, in a 
May 2003 letter from the veteran's friend, C.T., described 
that when the veteran stopped taking his VA medication, he 
began "acting different," to include working on his race 
car instead of working in his auto shop, and stated the 
veteran began to make less money.  In an April 2001 letter, 
the veteran stated the he had to quit working because he 
could not deal with people, explaining that in the past two 
years he had been arrested three times for "pulling a gun on 
people."  The January 2001 VA examiner noted the veteran did 
only "a little automobile mechanic work intermittently."  
The February 2000 VA examiner noted the veteran had stopped 
working, and the veteran stated that the only thing he worked 
on was "my vehicles and my wife's truck."  November and 
September 1999 treatment notes indicated the veteran was 
unemployed.

In conjunction with the above symptomatology, the veteran has 
been assigned some GAF scores reflective of serious 
impairment.  At the January 2001 VA examination the veteran 
was assigned an overall score of 45, and a PTSD score of 60, 
although for the reasons discussed above, the Board does not 
find the symptomatology distinguishable between PTSD and his 
substance abuse problems.  In September 2000 he received a 
score of 45.  The February 2000 VA examiner assigned a score 
of 55.

The sum of this evidence indicates total occupational and 
social impairment.  Indeed, the February 2000 VA examiner 
explicitly found that the veteran has "significant 
occupational/social impairment."  For all of these reasons, 
the Board finds a 100 percent evaluation is warranted for the 
veteran's PTSD.

II.  TDIU

Concerning the issue of entitlement to TDIU, the Board 
observes that by this decision, the Board has granted a 100 
percent disability rating for PTSD.  That claim for an 
increased rating was filed with VA in November 1999 and the 
veteran's claim for TDIU stems from that same claim.

The Board has granted a 100 percent schedular rating for 
PTSD.  When a veteran is in receipt of a 100 percent 
schedular rating he is not eligible for a TDIU.  Green v. 
West, 11 Vet. App. 472, 476 (1998).  As the claim for an 
increased rating and TDIU stem from the same claim, no 
further claim or controversy exists with respect to the TDIU 
claim.  See Green v. West, 11 Vet. App. 472 (1998); Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994); VA O.G.C. Prec. Op. 
No. 6-99, 64 Fed. Reg. 52375 (1999) (a claim for TDIU may not 
be considered when a schedular 100-percent rating is already 
in effect).

Accordingly, the decision awarding a 100 percent schedular 
evaluation for PTSD has rendered moot the administrative 
claim for entitlement to TDIU on appeal to the Board.  
Therefore, having resolved the veteran's claim in his favor, 
there is no longer a question or controversy remaining with 
respect to entitlement to TDIU.  
38 C.F.R. § 3.4 (2007).

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).  
All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to a decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation. 38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed. 38 
U.S.C.A. § 7105.  The claim for an award of TDIU does not set 
forth a claim which may be granted, now that a 100 percent 
schedular evaluation has been assigned.  If, in the future, 
the RO re-evaluates this rating, which is not permanent, and 
the RO reduces the schedular evaluation, the veteran will 
have the opportunity to submit a new claim for TDIU.  


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

The claim for entitlement to TDIU is moot, and therefore 
dismissed without prejudice.


REMAND

In March 1999 the veteran filed a claim for service 
connection for depression, a sleep disorder, lack of drive, 
outbursts of rage, sensitivity to light, impaired sight, 
impaired hearing, a skin condition, respiratory problems, 
acute abdominal pain, fatigue, nervousness, birth defects, 
and numbness in the fingers in toes, to include as due to 
exposure to herbicides.  In a March 1999 rating decision, 
these claims were denied.  In June 1999, the veteran again 
filed a "claim" for these conditions, indicating he still 
wanted to pursue these issues.  In September 1999, he filed 
another "claim" for these conditions, and stating he would 
like to be examined again for them.  The Board construes 
these June and September 1999 letters as timely notices of 
disagreement with the March 1999 rating decision.  As such, a 
statement of the case (SOC) must be issued as to these 
claims.  Where an SOC has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral, to the RO, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

It is noted that in a November 1999 letter from the RO to the 
veteran, the RO attempted to separate the veteran's claims 
for a skin condition and respiratory problems from the rest 
of the claims, as issues that were finally adjudicated by the 
RO in a July 1998 rating decision.  The Board disagrees as 
the 1999 claims are much more general and can potentially 
cover a wide assortment of conditions exclusive of the issues 
finally adjudicated in July 1998.  Additionally, as these 
matters arose prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), VCAA notice as to these claims 
should now be provided.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should issue an SOC with 
respect to the issues of service 
connection for depression, a sleep 
disorder, lack of drive, outbursts of 
rage, sensitivity to light, impaired 
sight, impaired hearing, a skin 
condition, respiratory problems, acute 
abdominal pain, fatigue, nervousness, 
birth defects, and numbness in the 
fingers in toes, to include as due to 
exposure to herbicides.  

The appellant should be advised of the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of those claims.  

2.  Additionally, send the veteran VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b) as to these claims.

3.  The claims file should be returned to 
the Board for further appellate 
consideration only if the appellant files 
a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


